DETAILED ACTION
This office action is in response to the filing dated October 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, 8, 11-13, and 15 are currently amended.
	Claims 2, 4, 5, 7, 9, 10, and 14 are as previously presented.
	Claims 16-24 are newly added.
	Therefore, claims 1-24 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on January 12, 2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method for controlling a display of a head-up-display apparatus for a transportation vehicle, the method comprising: 
generating content for a depiction by the head-up-display apparatus, wherein the generated content contains at least static information; 
determining a road profile ahead of the transportation vehicle, the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle; 
depicting the generated content in a first position on the head-up-display apparatus; and
moving the content depicted by the head-up-display apparatus to a second position on the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of a driver of the transportation vehicle that is determined by the road profile,
wherein the moving of the content includes at least one of (i) displacing the content a first horizontal distance along a horizontal displacement vector and (ii) displacing the content a first vertical distance along a vertical displacement vector based on at least one of the upcoming curve to be taken, the ascent to be ascended, and the descent to be descended by the transportation vehicle, 
wherein the road profile is determined based on eye movements of the driver, and 
wherein the determination of the road profile is prevented from taking into account fast, brief eye movements of the driver’s eyes in a first direction using a filter.

3. 	(Currently Amended)  The method of claim 1, wherein the road profile is further determined based on at least one of a steering angle of a steering wheel of the transportation vehicle, navigation data of a navigation system of the motor transportation vehicle, and data of an ambient sensor system of the transportation vehicle 

6. 	(Currently Amended)  An apparatus for controlling a display of a head-up-display apparatus for a transportation vehicle, the apparatus comprising: 

an evaluation unit for determining a road profile ahead of the transportation vehicle, the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle; and 
a control unit for depicting the generated content in a first position on the head-up-display apparatus and moving the content depicted by the head-up-display apparatus to a second position on the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of the driver of the transportation vehicle that is determined by the road profile,
wherein the moving of the content includes at least one of (i) displacing the content a first horizontal distance along a horizontal displacement vector and (ii) displacing the content a first vertical distance along a vertical displacement vector based on at least one of the upcoming curve to be taken, the ascent to be ascended, and the descent to be descended by the transportation vehicle, 
wherein the road profile is determined based on eye movements of the driver, and
wherein the evaluation unit prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction using a filter.

8. 	(Currently Amended)  The apparatus of claim 6, wherein the evaluation unit further determines the road profile based on at least one of a steering angle of a steering wheel of the transportation vehicle, from navigation data of a navigation system of the transportation vehicle, and data of an ambient sensor system of the transportation vehicle

11. 	(Currently Amended)  A non-transitory computer-readable storage medium having instructions that, when executed by a computer, prompt the computer to carry out a method for controlling a display of a head-up-display apparatus for a transportation vehicle, the method comprising: 

determining a road profile ahead of the transportation vehicle, the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle; 
depicting the generated content in a first position on the head-up-display apparatus; and
moving the content depicted by the head-up-display apparatus to a second position on the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of a driver of the transportation vehicle that is determined by the road profile,
wherein the moving of the content includes at least one of (i) displacing the content a first horizontal distance along a horizontal displacement vector and (ii) displacing the content a first vertical distance along a vertical displacement vector based on at least one of the upcoming curve to be taken, the ascent to be ascended, and the descent to be descended by the transportation vehicle, 
wherein the road profile is determined based on eye movements of the driver, and 
wherein the instructions prevent the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction using a filter.

12. 	(Currently Amended)  A head-up-display apparatus for a transportation vehicle, the head-up-display apparatus comprising: 
an apparatus for controlling a display of a head-up-display apparatus for a transportation vehicle, the apparatus comprising: 
an image generation unit for generating content for a depiction by the head-up-display apparatus, wherein the generated content contains at least static information; 
an evaluation unit for determining a road profile ahead of the transportation vehicle, the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle; and 
a control unit for depicting the generated content in a first position on the head-up-display apparatus and moving the content depicted by the head-up-display apparatus to a second position on the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of the driver of the transportation vehicle that is determined by the road profile,
wherein the moving of the content includes at least one of (i) displacing the content a first horizontal distance along a horizontal displacement vector and (ii) displacing the content a first vertical distance along a vertical displacement vector based on at least one of the upcoming curve to be taken, the ascent to be ascended, and the descent to be descended by the transportation vehicle, 
wherein the evaluation unit determines the road profile based on eye movements of the driver, and 
wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction.

13. 	(Currently Amended)  A transportation vehicle, comprising: 
a head-up-display apparatus for a transportation vehicle, the head-up-display apparatus comprising: 
an apparatus for controlling a display of a head-up-display apparatus for a transportation vehicle, the apparatus comprising: 
an image generation unit for generating content for a depiction by the head-up-display apparatus, wherein the generated content contains at least static information; 
an evaluation unit for determining a road profile ahead of the transportation vehicle, the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle; and 
a control unit for depicting the generated content in a first position on the head-up-display apparatus and moving the content depicted by the head-up-display apparatus to a second position on the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of the driver of the transportation vehicle that is determined by the road profile,
wherein the moving of the content includes at least one of (i) displacing the content a first horizontal distance along a horizontal displacement vector and (ii) displacing the content a first vertical distance along a vertical displacement vector based on at least one of the upcoming curve to be taken, the ascent to be ascended, and the descent to be descended by the transportation vehicle, 
wherein the evaluation unit determines the road profile based on eye movements of the driver, and 
wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction.

16.	(Cancelled)  

17.	(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the road profile is further determined based on at least one of a steering angle of a steering wheel of the transportation vehicle, navigation data of a navigation system of the motor transportation vehicle, and data of an ambient sensor system of the transportation vehicle 

18.	(Cancelled)  

19.	(Currently Amended)  The heads-up display apparatus of claim 12, wherein the evaluation unit further determines the road profile based on at least one of a steering angle of a steering wheel of the transportation vehicle, navigation data of a navigation system of the transportation vehicle, and data of an ambient sensor system of the transportation vehicle 

20.	(Cancelled)  

21. 	(Currently Amended)  The transportation vehicle of claim 13, wherein the evaluation unit further determines the road profile based on at least one of a steering angle of a steering wheel of the transportation vehicle, navigation data of a navigation system of the transportation vehicle, and data of an ambient sensor system of the transportation vehicle 

22.	(Cancelled)  

END AMENDMENT

Allowable Subject Matter
Claims 1-15, 17, 19, 21, 23, and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 6, 11, 12, and 13 recite at least one of (i) displacing the content a first horizontal distance along a horizontal displacement vector and (ii) displacing the content a first vertical distance along a vertical displacement vector based on a determined road profile including at least one of an upcoming curve to be taken, an ascent to be ascended, and a descent to be descended by the transportation vehicle, wherein the road profile is based on eye movements of the driver, and wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction. The prior art of record does not teach, suggest, or render obvious the claimed subject matter. As seen below, the prior art of record does teach pieces of this subject matter independently, but it would not have been obvious to one of ordinary skill in the art to combine each of the references without relying on hindsight reasoning. The closest art of record is:
	Watanabe (as relied upon in the last office action) teaches moving display content based on an upcoming curve or slope, but does not explicitly teach, suggest, or render obvious determining the curve or slope based on eye movements of the driver, and wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction.
	Yahashi (US Patent #5760,884) teaches determining a moving direction of a vehicle based on line of sight of the driver (Column 6, Lines 1-8), but does not explicitly teach, suggest, or render obvious determining an upcoming road profile based on eye movements and wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction.
	Nitta (US PG Pub #2009/0326761) teaches a navigation system recognizing an upcoming curve and determining the line of sight of a driver to determine if the driver is focused near the vehicle or farther away using a vertical comparison of line of sight (Paragraphs [0021] and [0022]). Nitta does not teach, suggest, or render obvious determining an upcoming profile based on eye movements and wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction.
	Osman et al. (US PG Pub #2012/0300061) teach eye tracking where small lapses in gaze are considered blinks of the eye and are ignored (Paragraph [0033]), but does not explicitly teach, suggest, or render obvious determining an upcoming profile based on eye movements and wherein a filter prevents the determination of the road profile from taking into account fast, brief eye movements of the driver’s eyes in a first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688